
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1207
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2010
			Mr. Lamborn (for
			 himself, Ms. Bordallo,
			 Mr. McCaul,
			 Mr. Courtney,
			 Ms. Markey of Colorado,
			 Mr. Kingston, and
			 Mr. Boren) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Recognizing the National Museum of World
		  War II Aviation in Colorado Springs, Colorado, as America’s National World War
		  II Aviation Museum.
	
	
		Whereas World War II was one of the most important events
			 in the history of the Nation, a time of moral clarity and common purpose that
			 remains today as an inspiration to all people in the United States;
		Whereas the role of aviation was a critical factor in the
			 success of winning World War II and defeating the enemies worldwide;
		Whereas the bravery, courage, dedication, and heroism of
			 World War II aviators and support personnel was an important element in the
			 winning of World War II;
		Whereas the National Museum of World War II Aviation in
			 Colorado Springs, Colorado, is the only museum in the United States that exists
			 to exclusively preserve and promote an understanding of the role of aviation in
			 winning World War II; and
		Whereas the National Museum of World War II Aviation is
			 dedicated to celebrating the spirit of the United States, recognizing the
			 teamwork, collaboration, patriotism, and courage of the men and women who
			 fought, as well as those on the home front who mobilized and supported the
			 national aviation effort: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the National Museum of World War II Aviation in Colorado Springs,
			 Colorado, as America’s National World War II Aviation Museum.
		
